COBB, Judge.
Reversed and remanded with instructions that the defendant receive credit for time served against both his sentence for DUI and his sentence for driving with a revoked or suspended license. “[Wjhen ... a defendant receives pre-sentence jail-time credit on a sentence that is to run concurrently with other sentences, those sentences must also reflect the credit for time served.” Daniels v. State, 491 So.2d 543, 545 (Fla.1986); West v. State, 497 So.2d 1347 (Fla. 5th DCA 1986).
REVERSED AND REMANDED.
W. SHARP and HARRIS, JJ., concur.